Citation Nr: 1222658	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  04-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), but including paranoid schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1978 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2005, August 2009, March 2010, and July 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

As noted in the September 2005 remand, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in its July 2010 remand, given the complexity of this case, the Board intends to get a medical opinion from the Veterans Health Administration (VHA) or an independent medical expert (IME).  Additional evidentiary development must, however, be accomplished first.  

The Board remanded the claim in July 2010 so that the RO would obtain all records pertaining to the appellant's commitment by the Superior Court of the Tolland Judicial District, Rockville, Connecticut in November 2000.  The RO obtained all such records and, thus, complied with the directives of the July 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, the newly obtained evidence reveals the existence of other evidence that is potentially relevant to the claim.  The Veteran authorized the release of his records from the Psychiatric Security Review Board pertaining to treatment of paranoid schizophrenia and dysthymic disorder.  Unfortunately, the RO sent the authorization of release for the Connecticut Valley Hospital to the review board, i.e., they sent the wrong authorization.  The Psychiatric Security Review Board in a July 2011 statement noted that they were sending documents pertaining to the appellant's commitment to, and jurisdiction under, the review board.  The Psychiatric Security Review Board added that they had additional documents relating to the claimant's treatment, however, a release of information from the appellant was required in order to provide those documents to VA.  These records are likely relevant to the history of any psychotic symptomatology.  Therefore, VA must attempt to obtain these records.  As this case must be remanded again, VA must attempt to obtain any additional records from the Connecticut Valley Hospital since June 2011.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain all records regarding treatment or evaluation of any psychiatric disorder other than posttraumatic stress disorder from the Psychiatric Security Review Board in Hartford, Connecticut, as well as any records regarding any psychiatric treatment since June 2011 from the Connecticut Valley Hospital in Middleton, Connecticut.  Any records obtained should be associated with the Veteran's claims folder.  All attempts to secure this evidence must be documented in the claims file.

2.  Thereafter, the RO must readjudicate the claim of entitlement to service connection for a psychiatric disorder other than PTSD, but including paranoid schizophrenia and depression.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


